INTRALINKS HOLDINGS, INC.

SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT

This Separation and Independent Contractor Services Agreement (the “Agreement”)
is made and entered into this 30th day of August, 2012 by and between IntraLinks
Holdings, Inc. and/or one or more of its subsidiaries (the “Company”), and
Anthony Plesner, residing at XXXXXXXXXXXXXXXXXXXX (“Contractor”). Upon
termination of Contractor’s employment with the Company, the Company desires to
retain Contractor as an independent contractor to perform consulting services
for the Company and Contractor is willing to perform such services, on terms set
forth more fully below. In consideration of the mutual promises contained
herein, the parties agree as follows:

1. EMPLOYMENT STATUS

(a) Effective as of September 1, 2012 (the “Separation Date”), Contractor hereby
resigns from his position of Chief Financial Officer and Chief Administrative
Officer of the Company, and as a Section 16 Officer of the Company, as well as
any other officer titles or senior executive roles he currently holds with the
Company or any of its subsidiaries. In addition, Contractor hereby irrevocably
resigns as an employee of the Company effective as of the Separation Date. The
Company hereby acknowledges and accepts the foregoing resignations of
Contractor. Prior to the Separation Date, Contractor will sign all reports
required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 and related documents.

(b) On the first regular payroll date following the Separation Date, the Company
will pay Contractor a lump sum (less applicable taxes and withholding) equal to
all accrued but unpaid salary, and accrued but unused vacation or PTO time as of
the Separation Date. The Company will also reimburse Contractor for all
business-related expenses that he incurred prior to the Separation Date so long
as such expenses are accompanied by supporting receipts and are submitted and
approved in accordance with the Company’s regular practices. The Separation Date
shall be the date of the “qualifying event” under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”).

(c) Other than as specified herein and as otherwise required by law, Contractor
affirms that any entitlement Contractor has or has had as an employee of the
Company under any Company benefit plan, program contract or policy, including
the employment Agreement, dated as of March 18, 2005, by and between Intralinks,
Inc. and the Contractor (the “Employment Agreement”), terminates as of the
Separation Date.

(d) Contractor represents and warrants that he is not aware of any violation of
law or Company policy by the Company or anyone acting on its behalf or of any
matter required to be disclosed by or on behalf of the Company to any local,
state or federal governmental agency or entity or self-regulatory agency that
has not been so disclosed as required.

2. SERVICES AND COMPENSATION

(a) Contractor agrees to perform the services (the “Services”) described in
Exhibit A, attached hereto, for the Company. Contractor shall provide the
Services during the period beginning on the Separation Date and ending on June
30, 2013 (the “Work Period”) unless sooner terminated in accordance with Section
10.

(b) During the Work Period, the Company agrees to pay Contractor the
compensation set forth in Exhibit A for the Services. Except as noted on Exhibit
A, all payments set forth in this Section 2 and on Exhibit A shall be subject to
all applicable federal, state and/or local taxes, and the Company may withhold
from any amounts payable to Contractor (including any amounts payable pursuant
to this Agreement) in order to comply with such withholding obligations.



 

 

(c) On the Separation Date, Contractor agrees to sign the Release set forth in
Exhibit B.

3. CONFIDENTIALITY

(a) “Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to, all
Work Product as defined in Section 3(a) below, research, product plans,
products, services, customers, customer lists, markets, source code, algorithms,
software, developments, techniques, improvements, invention (whether patentable
or not), works of authorship, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment. Without limiting the generality of the foregoing, Confidential
Information shall include the terms of this Agreement and any information
relating to any Company employee, customer or supplier obtained in connection
with Contractor's relationship with the Company.

(b) Contractor will not, during or subsequent to the term of this Agreement, use
the Company's Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or disclose the Company's
Confidential Information to any third party except to the extent disclosure is
required by law or legal process, or to enforce Contractor’s rights under this
Agreement. It is understood that said Confidential Information shall remain the
sole property of the Company. Contractor further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information. Confidential Information does not include information which: (i) is
known to Contractor at the time of disclosure to Contractor by the Company as
evidenced by written records of Contractor, other than as a result of any prior
services rendered by Contractor to the Company; (ii) has become publicly known
and made generally available through no wrongful act of Contractor; or (iii) has
been rightfully received by Contractor from a third party who, to Contractor’s
knowledge, is authorized to make such disclosure. Contractor agrees that
Contractor will not, during the term of this Agreement, use for or disclose to
the Company any proprietary information (including but not limited to any trade
secret) of any former or current employer of Contractor or other person or
entity to the extent such use or disclosure would violate any agreement, duty,
law or regulation to which Contractor, or, to Contractor's knowledge, the
Company, is subject, unless consented to in writing by such employer, person or
entity. Contractor will indemnify the Company and hold it harmless from and
against all claims, liabilities, damages and expenses, including reasonable
attorney’s fees and costs of suit, arising out of or in connection with any
violation or claimed violation of any law, regulation or third party's rights
resulting in whole or in part from the Company's use of information or Work
Product furnished by Contractor under this Agreement.

(c) Contractor recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company's part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Contractor agrees
that Contractor owes the Company and such third parties, during the term of this
Agreement, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out the Services for
the Company consistent with the Company's agreement with such third party or as
required by law or legal process.

(d) Upon the termination of this Agreement, or upon the Company's earlier
request, Contractor will deliver to the Company all of the Company's property or
tangible Confidential Information that Contractor may have in Contractor's
possession or control.

4. OWNERSHIP

(a) Contractor agrees that all works of authorship, notes, records, drawings,
designs, inventions, improvements, developments, discoveries, ideas, techniques,
know-how and trade secrets, whether or not patentable, conceived, made or
discovered by Contractor, solely or in collaboration with others, during the
period of this Agreement which relate in any manner to the business of the
Company that Contractor may be directed to undertake, investigate or experiment
with, or which Contractor may become associated with in work, investigation or
experimentation in the line of business of the Company in performing the
Services hereunder (collectively, “Work Product”), are the sole property of the
Company. In addition, any Work Product that constitute works of authorship shall
be considered "works made for hire" as that term is defined in the United States
Copyright Act. Contractor further agrees to assign (or cause to be assigned) and
does hereby assign fully to the Company all Work Product and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.



2

 

(b) Contractor agrees to assist the Company, or its designee, at the Company's
expense, in every proper and reasonable way to secure the Company's rights in
the Work Product and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Work Product, and any copyrights, patents,
mask work rights or other intellectual property rights relating thereto.
Contractor further agrees that Contractor's obligation to execute or cause to be
executed, when it is in Contractor's power to do so, any such instrument or
papers shall continue after the termination of this Agreement.

(c) Contractor agrees that if in the course of performing the Services,
Contractor incorporates into any Work Product developed hereunder any invention,
improvement, development, concept, discovery, work or other proprietary
information owned by Contractor or in which Contractor has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Work Product.

(d) Contractor agrees that if the Company is unable because of Contractor's
unavailability, dissolution, mental or physical incapacity, or for any other
reason, to secure Contractor's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Work Product assigned to the Company above, then
Contractor hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Contractor's agent and attorney in fact, to
act for and in Contractor's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Contractor.

5. DISCLOSURE AND REPORTS

Contractor agrees that Contractor will (i) promptly disclose in writing to the
Company all Work Product, (ii) from time to time during the term of this
Agreement or any extension thereof keep the Company advised as to Contractor's
progress in performing the Services hereunder, and (iii) as requested by the
Company, prepare written reports with respect thereto. It is understood that the
time required in the preparation of such written reports shall be considered
time devoted to the performance of Contractor's Services.

6. NON-DISPARAGEMENT

(a) Contractor agrees not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning (i) the Company, its officers,
directors and employees; (ii) the products, services or programs provided or to
be provided by the Company; (iii) the business affairs or the financial
condition of the Company; or (iv) the circumstances surrounding Contractor’s
employment or consulting relationship with the Company. Notwithstanding the
foregoing, nothing in this Agreement shall prevent Contractor from providing
truthful testimony in the context of legal, investigative or related
proceedings.

(b) The Company agrees to instruct its officers, directors and senior managers
not to make disparaging, critical or otherwise detrimental comments to any
person or entity concerning Contractor. Subject to compliance by Contractor with
his obligations under this Agreement, the Company agrees to provide Contractor
with a favorable oral reference to a prospective employer or other third party.
The Company will direct all employer and other third party inquiries regarding
Contractor’s relationship with the Company, including his prior employment
relationship, to the Company’s Chief Executive Officer or General Counsel.



3

 



7. FUTURE COOPERATION

Contractor agrees to cooperate reasonably with the Company and all of its
affiliates (including its and their outside counsel) in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future litigation or regulatory investigation about which the Company believes
Contractor may have knowledge or information. Contractor further agrees to make
himself available at mutually convenient times during and outside of regular
business hours as reasonably deemed necessary by the Company’s counsel in
connection with such litigation or regulatory investigation. Contractor agrees
to appear without the necessity of a subpoena to testify truthfully in any legal
or regulatory proceedings in which the Company calls Contractor as a witness or
where the Company believes that his testimony is necessary to the Company’s
defense in such proceedings. The Company will endeavor to provide Contractor
reasonable notice when requesting Contractor’s services under this Section 7.

8. Sections of the Employment Agreement, Stock and Option Agreements and Insider
Trading Policy Still in Effect.

Contractor is a party to the Employment Agreement, certain restricted stock and
stock option agreements under the TA Indigo Holding Corporation 2007 Stock
Option and Grant Plan, the IntraLinks Holdings, Inc. 2007 Stock Option and Grant
Plan and the IntraLinks Holdings, Inc. 2010 Equity Incentive Plan (collectively,
as modified herein, the “Stock and Option Agreements”) and is subject to the
IntraLinks Holdings, Inc. Statement of Company Policy on Insider Trading and
Disclosure (the “Insider Trading Policy”). Contractor acknowledges that certain
of Contractor’s obligations under the Employment Agreement, the Stock and Option
Agreements and the Insider Trading Policy were intended to, and do in fact,
survive the termination of Contractor’s employment with the Company. Contractor
hereby reaffirms Contractor’s obligations existing under the Employment
Agreement, including with respect to noncompetition, non-solicitation and
nondisclosure as set forth in Section 6 thereof, the Stock and Option Agreements
and the Insider Trading Policy all of which are incorporated by reference into
this Section 8 and shall remain in full force and effect. Contractor further
agrees and acknowledges that nothing contained in this General Release shall be
construed to relieve Contractor of such ongoing obligations including, without
limitation, those set forth in Section 6 of the Employment Agreement. Contractor
further acknowledges that the payments and benefits provided under this
Agreement are contingent upon Contractor’s continued compliance with any ongoing
obligations under the Employment Agreement, the Stock and Option Agreements and
the Insider Trading Policy and that such payments and benefits shall cease in
the event Contractor breaches any of Contractor’s contractual obligations set
forth in the Employment Agreement, the Stock and Option Agreements or the
Insider Trading Policy.

9. STANDARD OF PERFORMANCE

Contractor’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry and all results will be Contractor’s independent work.
Contractor shall comply with all applicable laws and Company safety rules in the
course of performing the Services. If Contractor’s work requires a license or
permit, Contractor has obtained that license or permit and it is in full force
and effect.

10. CONFLICTING OBLIGATIONS

Contractor certifies that Contractor has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Contractor from complying with the provisions hereof, and further
certifies that Contractor will not enter into any such conflicting Agreement
during the term of this Agreement.

11. TERM AND TERMINATION

(a) This Agreement will commence on the date first written above and will
continue until the end of the Work Period, or until sooner terminated as
provided below.



4

 

(b) Notwithstanding anything herein to the contrary, the Company may terminate
this Agreement upon 30 days’ prior written notice if Contractor refuses to or is
unable to perform the Services (other than as a result of a medical disability)
or is in breach of any material provision of this Agreement, and Contractor
fails to cure such failure of performance or breach within such notice period.
The parties agree to discuss any dispute giving rise to a notice of breach.

(c) Upon such termination all rights and duties of the parties toward each other
shall cease except:

(i) that the Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to Contractor for Services
completed and accepted by the Company prior to the termination date and related
expenses, if any, in accordance with the provisions of Section 1 (Services and
Compensation) hereof; and

(ii) Sections 3, 4, 6, 7, 8, 11(c), 12, 13, 14, 15 and 16 shall survive
termination of this Agreement. Both Contractor and the Company agree that either
of them is entitled to communicate Contractor’s obligations under this Agreement
to any future or potential client or employer of Contractor, and that Contractor
is entitled to communicate with his advisors and family about the terms of this
Agreement.

12. SUBCONTRACTING; ASSIGNMENT

Contractor shall not subcontract or assign any obligations hereunder to any
third party without the express prior written consent of the Company. Neither
this Agreement nor any right hereunder or interest herein may be assigned or
transferred by Contractor without the express written consent of the Company.

13. INDEPENDENT CONTRACTOR

Nothing in this Agreement shall be construed in any way to constitute Contractor
as an agent, employee or representative of the Company, but Contractor shall
perform the Services hereunder as an independent contractor. Contractor agrees
to furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this contract, and shall incur all expenses associated with
performance, except as expressly provided on Exhibit A of this Agreement.
Contractor acknowledges and agrees that Contractor is obligated to report as
income all compensation received by Contractor pursuant to this Agreement, and
Contractor agrees to and acknowledges the obligation to pay all self-employment
and other taxes that may be due thereon.

14. EQUITABLE RELIEF

Contractor agrees that it would be impossible or inadequate to measure and
calculate the Company's damages from any breach of the covenants set forth in
Sections 3, 4, 6, 7 or 8 herein. Accordingly, Contractor agrees that if
Contractor breaches Sections 3, 4, 6, 7 or 8, the Company will have available,
in addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision. Contractor
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Contractor hereby consents to the issuances of such
injunction and to the ordering of such specific performance.

15. GOVERNING LAW AND LEGAL ACTIONS

This Agreement shall be governed by the laws of the State of New York, without
regard to its conflicts of laws principles. The parties hereby consent to the
jurisdiction of the state and federal courts located in New York, New York for
the adjudication of any case or controversy arising under or relating to this
Agreement, and each party hereby irrevocably waives any right to a jury trial in
any such action or proceeding.



5

 

16. NOTICES; ENTIRE AGREEMENT

All notices under this Agreement shall be addressed to the other party at the
address shown below or such other address as either party may notify the other
of and shall be deemed given (i) upon delivery to the party to be notified if
delivered by hand or professional courier service or confirmed fax, or (ii)
three days after deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested. This Agreement is the
entire agreement of the parties and supersedes any prior agreements between them
with respect to the subject matter hereof, except that the parties agree that
the terms of that certain Indemnification Agreement between Contractor and the
Company dated November 29th, 2011 (the “Indemnification Agreement”) shall remain
in full force and effect pursuant to the terms thereof as shall the benefits of
the Company’s Officers and Director’s Insurance policies and except as provided
in Section 8 of this Agreement.

17. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.

 



6

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 

 

COMPANY

INTRALINKS HOLDINGS, INC.

      By:  /s/ RONALD W. HOVSEPIAN   Name: Ronald W. Hovsepian   Title:
President and Chief Executive Officer
Address: 150 E. 42nd Street, 8th Floor
New York, NY 10017

 

  CONTRACTOR       By:  /s/ ANTHONY PLESNER  

Name: Anthony Plesner

Address: XXXXXXXXXXXXXXXX

XXXXXXXXXX

 



7

 





EXHIBIT A TO SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT DATED
AUGUST 30, 2012

SERVICES AND COMPENSATION

1.Contact. Contractor's principal Company contacts shall be the Chief Financial
Officer and General Counsel.

2.Services.

(a) The services to be provided by Contractor during the Work Period shall
include assisting the Company from time to time, at the request of Chief
Financial Officer or the General Counsel, in any matter reasonably related to
the duties previously performed by Contractor as an employee of the Company and
such other transition duties or cooperation as may be reasonably requested from
time to time, including cooperating with the Company and all of its affiliates
(including its and their outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation
(collectively, the “Services”). Contractor shall control the means by which he
provides Services, but acknowledges and agrees that the Company is retaining him
to provide the Services because his skills and knowledge are exceptional and
unique and, therefore, that he will provide the Services personally. The Company
will provide Contractor with reasonable notice prior to requiring him to provide
Services to the Company during the Work Period that involve more than an
immaterial time commitment by Contractor.

(b) It is understood Services are provided on a non-exclusive basis and
Contractor may accept employment with or become engaged to provide services to
other entities (subject to Section 6 of the Employment Agreement). The parties
will cooperate to enable Contractor to meet such other commitments in
conjunction with performance of the Services. Acceptance or performance of such
other commitments (provided Contractor complies with Section 6 of the Employment
Agreement) shall not constitute a breach of this Agreement by Contractor, nor be
a basis or justification for suspension or termination of this Agreement by the
Company.

3.Compensation.

(a) The Company shall pay Contractor a total of $ 100,000 during the term of
this Agreement, at a monthly rate of $10,000 per month for each month during the
Work Period, pro-rated for any partial month of the Work Period.

(b) If, and only if, bonuses are paid under the Company’s 2012 Executive
Incentive Bonus Plan (the “Incentive Plan”), Contractor will receive 75% of any
bonus amount he would have otherwise earned under the Incentive Plan had he
remained an employee of the Company.

(c) The Company shall reimburse Contractor for reasonable travel and business
expenses incurred by Contractor in performing Services pursuant to this
Agreement and authorized in advance in writing.

(d) Contractor shall provide the Company with monthly invoices detailing the
fees and expense reimbursements that Contractor believes are due under this
Agreement by the 15th of each month during the Work Period, and shall itemize
and provide receipts for expenses upon request. The Company agrees to pay
Contractor his monthly fee and any expenses due under an invoice by no later
than the 30th day of each month..



 

 

(e) In accordance with the terms of the IntraLinks Holdings, Inc. 2007 Stock
Option and Grant Plan (the “Plan”) and stock option award agreement relating to
the award of an option to purchase 100,000 shares of the Company’s common stock
(the “Option Shares”) granted by the Company to Contractor on February 26, 2010,
the Company confirms and agrees that, subject to compliance by Contractor of the
terms and conditions contained in this Agreement (including the Release attached
as Exhibit B hereto), the Option Shares will continue to vest during the Work
Period according to the vesting terms of the stock option award agreement
relating to the Option Shares and, on June 30, 2013, all of the Option Shares
shall vest and become fully exercisable and non-forfeitable if Contractor
remains in continuous service until the last day of the Work Period. Contractor
agrees to execute, acknowledge, and deliver to the Company all such documents
and agreements reasonably necessary, in the Company’s discretion, to enable the
Company to accomplish the objectives described in this Section 3(e). Contractor
acknowledges and agrees that all of his other equity awards issued under the
Plan and the Intralinks Holdings, Inc. 2010 Equity Incentive Plan other than the
Option Shares shall lapse as of the Separation Date and will not be exercisable.
Subject to the terms of the Plan, all of the Option Shares that have vested will
be exercisable for 90 days after the end of the Work Period. Any portion of the
Option Shares that are not exercised during such 90-day period will be
immediately forfeited and become null and void. The exercise of any Option
Shares shall be subject to the terms of the Plan.

 

-2-

 



 

EXHIBIT B TO SEPARATION AND INDEPENDENT CONTRACTOR SERVICES AGREEMENT DATED
AUGUST 30, 2012

Release

WHEREAS, Contractor was an employee-at-will of the Company;

WHEREAS, the Company and Contractor have agreed to amicably resolve all issues
arising out of their employment relationship, including agreeing to payment of
additional consideration, as set forth below; and

WHEREAS, Contractor, in consideration of the Separation and Independent
Contractor Services Agreement between the Company and the Contractor dated
August 30, 2012 (the “Agreement”) and the payments made and to be made
thereunder, has agreed to release and forever discharge the Company from any and
all liabilities, claims or obligations arising from the employment relationship.

NOW, THEREFORE, in consideration of the covenants contained herein, and the
promises set forth above, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1.Contractor acknowledges that Contractor’s employment terminated effective
September 1, 2012.

2.Nothing in this Release shall be construed to prevent Contractor from filing a
charge with, or participating in an investigation conducted by any governmental
agency, including, without limitation, the United States Equal Employment
Opportunity Commission (the “EEOC”), or applicable state/city fair employment
practices agency, to the extent required or permitted by law. Nevertheless,
Contractor gives up the right to receive any relief whatsoever, including but
not limited to financial benefit or monetary recovery from any lawsuit filed or
settlement reached by the EEOC or anyone else with respect to any claims
released and waived in this Agreement.

3.Notwithstanding paragraph 5, Contractor understands and agrees that by signing
this Release, Contractor is not releasing claims that relate to: (i) any claims
arising after the date Contractor signs this Agreement; (ii) any claims for
enforcement of the Agreement, the Indemnification Agreement (as defined in
Section 14 of the Agreement) or this Release; (iii) any rights or claims to
workers’ compensation or unemployment benefits; (iv) claims for accrued, vested
benefits under any employee benefit plan of the Company in accordance with the
terms of such plans and applicable law; (v) any claims or rights which cannot be
waived by law and/or (vi) any continuing rights for indemnification under the
Company’s charter or bylaws in effect as of the date hereof or under the
Indemnification Agreement.

4.For good and valuable consideration including but not limited to the
opportunity to enter into the Agreement and this Release, Contractor, on behalf
of himself, his heirs, executors, administrators, successors and assigns, hereby
voluntarily and unconditionally releases and waives his rights to pursue any and
all legal claims, rights, debts, liabilities, demands, causes of action,
obligations, complaints, grievances, losses, covenants, contracts, agreements,
promises, damages, lawsuits or administrative proceedings in United States
federal or state courts or administrative agencies, known or unknown, suspected
or unsuspected, arising from the beginning of the world through the date of this
Release agreement, against the Company, its employee benefits plans, parent,
subsidiary or affiliated companies, and/or their respective present or former
directors, officers, employees, agents and fiduciaries, including, without
limitation, any claims, lawsuits or administrative proceedings arising out of or
in any way relating to the Contractor's employment with the Company, termination
or resignation from such employment. This Release and waiver shall include, but
is not limited to, any and all claims of unlawful employment discrimination in
regard to citizenship, immigration status, national origin, gender, sexual
orientation, religion, race, physical or mental disability, marital status or
age, whether such claims may be brought pursuant to state or local law or the
federal equal employment, fair employment, civil or human rights laws, codes,
ordinances, or the laws of the United States, including, but not limited to, the
Americans With Disabilities Act, the Worker Adjustment and Restraining
Notification Act, the Age Discrimination in Employment Act (the “ADEA”), the
Older Workers' Benefit Protection Act, Title VII of the Civil Rights Act, as
amended, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974, as amended, the Fair Labor Standards Act, as amended, New
York's Executive Laws, New York’s Labor Laws, New York City Human Rights Laws,
the California Fair Employment and Housing Act, any provisions of the California
Labor Code pertaining to hours of work or the payment of wages, including (but
not limited to) California Labor Code sections 200-272, 500-558, 1171-1205, any
Wage Orders promulgated by the California Industrial Welfare Commission, and any
and all claims arising out of his employment or lack of employment with the
Company. This Release and waiver shall further include, but not be limited to,
all claims under local, state and federal law, including, but not limited to,
wrongful employment termination, breach of express or implied contract of
employment, defamation, intentional infliction of emotional distress, negligent
infliction of emotional distress, express or implied tort, invasion of privacy,
retaliation, breach of the covenant of good faith and fair dealing, or any other
tort or contract claim, or other claims for punitive or compensatory damages
relating in any manner whatsoever to Contractor’s employment or lack of
employment with the Company.

 



-3-

 

 

5.With respect to any claim of age discrimination brought pursuant to the ADEA,
it is expressly understood that Contractor is hereby waiving rights or claims
under the ADEA in a “knowing and voluntary” manner, in accordance with the
meaning of those terms as set forth in 29 U.S.C. §626(f)(1). In connection
therewith, Contractor, by signing this Release, hereby acknowledges and
represents that:

a.She/he has been advised that she/he has the opportunity to consult with an
attorney in connection with the execution of this Agreement, and that she/he has
a period of up to twenty one (21) days in which to consider this Agreement,
including his waiver of statutory rights for age discrimination under this
Agreement; and

b.in accordance with the provisions of 29 U.S.C. §626(f)(1), she/he shall have a
period of seven (7) days following the execution of this Agreement (the
“Revocation Period”) in which to revoke this Agreement by providing written
notice of such revocation by hand or overnight courier service (e.g. FedEx, UPS)
delivery to:



IntraLinks Holdings, Inc.

150 East 42nd St., 8th Floor

New York, NY 10017

Attention: Human Resources

6.In further consideration of the Company’s willingness to pay amounts provided
for in the Agreement and this Release to which Contractor is not otherwise
entitled, Contractor hereby agrees:

a.Not to allege that the ending of Contractor’s employment relationship with the
Company suggests any violation of law or Company policy;

b.Not to engage in actions contrary to the interests of the Company except: (i)
to enforce the terms of the Agreement, the Indemnification Agreement or this
Release; (ii) pursue any rights to indemnification under the Company’s charter
or bylaws in effect as of the date hereof or the Indemnification Agreement; or
(iii) to the extent required by law; provided, however, that if Contractor
receives a subpoena or similar demand relating in any way to the Company,
Contractor shall promptly notify the Company so that the Company shall have the
ability to seek an appropriate protective order prior to Contractor making any
disclosure in response to such subpoena or demand;

c.Except as necessary or appropriate in connection with performing Services
under the Agreement, not to remove from the custody of the Company, any
documents, facsimiles, computer tapes, disks or printouts, or other written or
electronically-produced information of a confidential nature;

 

-4-

 



d.To return to the Company any Company property in the Contractor’s possession
or otherwise given to Contractor for his use, including but not limited to,
credit cards, keys, identification badges, Company property, assets, manuals,
notes, reports, agreements of any kind or nature belonging to or pertaining to
the Company, except that Contractor may retain his Company laptop and iPhone
provided all Confidential Information (as defined in the Agreement) has been
removed from such devices, following expiration of the Agreement;

e.To pay in full any outstanding balance on any corporate credit card issued to
Contractor; and

f.To give to the Company all passwords/encryption keys for Company-related files
which are password protected/encrypted.



7.Contractor represents and warrants that he : (i) is not aware of any violation
of law or Company policy by the Company or anyone acting on its behalf; (ii) is
not aware of any matter required to be disclosed by or on behalf of the Company
to any local, state or federal governmental agency or entity or self-regulatory
agency (each, a “Regulatory Entity”), including but not limited to the U.S.
Department of Labor, New York Department of Labor and/or the California Division
of Labor Standards Enforcement, California Department of Fair Employment and
Housing, the U.S. Securities and Exchange Commission, the New York Stock
Exchange or the Equal Employment Opportunity Commission, that has not been so
disclosed as required; or (iii) has not made or filed any complaint, charge, or
grievance against the Company with any Regulatory Entity.

8.This Release covers and includes all claims that Contractor has against the
Company, whether actually known or not, despite the fact that California Civil
Code Section 1542 may provide otherwise. Each party expressly waives all rights
and benefits available to him / it in any capacity under the provisions of
Section 1542, which provides as follows:



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known must materially affect the settlement with the debtor.

9.Contractor affirms that, in making this Release, he is not relying on, and has
not relied on, any representation or statement by the Company or its attorneys
with respect to any facts surrounding the termination of his employment or
rights he may have or assert in connection therewith. Contractor fully
understands and warrants that, if any fact on which he relied in executing this
Release be found thereafter to be other than, or different from, the facts now
believed by him to be true, Contractor expressly accepts and assumes the risk of
such possible difference in fact and acknowledges that this Release shall be and
remains effective notwithstanding any such difference in fact.

10.In the event Contractor so notifies the Company in writing of his decision to
revoke this Release within the Revocation Period, he will waive and forfeit any
entitlement to the amounts identified in the Agreement, and the Company shall
have no further obligation to make said payments to Contractor. Both parties
understand that Contractor’s decision to terminate this Release operates to
terminate Contractor’s employment effective as of September 1, 2012.

11.This Release shall be binding upon and shall inure to the benefit of the
parties hereto and their heirs, administrators, executors, representatives,
successors, and assigns. Contractor represents and warrants that no person other
than Contractor has any interest or right in the matters referred to herein,
that Contractor has the sole right and exclusive authority to execute this
Release, and that Contractor has not sold, assigned, transferred, conveyed, or
otherwise disposed of any claim or demand relating to any matter covered by this
Release .

12.Should any of the provisions set forth herein be determined to be invalid by
any court, agency or any other tribunal of competent jurisdiction, such
determination shall not affect the enforceability of the other provisions herein
and, to this end, the provisions of this Release are declared to be severable.

 

-5-

 



13.No other consideration has or will be furnished or paid other than the
consideration herein recited. Contractor acknowledges and agrees that the
payments set forth in the Agreement: (i) are in lieu of any termination benefits
that Contractor may have been entitled to under the IntraLinks, Inc. Senior
Executive Severance Plan or other agreement, policy or plan of the Company in
connection with the termination of his employment with the Company; (ii)
represent payments to which Contractor would not otherwise be entitled to but
for his agreement to and execution of the Agreement and this Release; and (iii)
exceed any payment, benefit, or other thing of value to which Contractor might
otherwise be entitled under any policy, procedure or plan of the Company and/or
any other agreement between Contractor and the Company in connection with the
termination of his employment with the Company.

14.Contractor and the Company agree that this Release may be executed in
multiple counterparts, including a facsimile copy, and that it is the intent of
Contractor and the Company that a copy of this Release signed by either
Contractor or the Company shall be deemed to constitute an original, and shall
be fully enforceable against such party.

15.The Agreement and Release embody the entire understanding and agreement of
the parties hereto in relation to the subject matter hereof and, with exception
to the promises, agreements, and covenants referenced in paragraph 16, no
promise, condition, representation or warranty, express or implied, not set
forth herein shall bind any party hereto. No provision of this Release may be
modified, waived or discharged, unless such modification or discharge is agreed
to in a written document signed by both parties to this Release. No waiver by
either party hereto of any breach by the other party of any provision of this
Release shall be deemed a waiver of similar or dissimilar provisions at the same
or at any prior or subsequent time. No such waiver by the Company shall be
effective unless it shall be set forth in writing and signed by the Chief
Executive Officer of the Company.

16.Notwithstanding any provision hereof to the contrary, nothing in this Release
shall supersede, cancel, or otherwise affect any provisions of any
confidentiality, non-competition and/or non-solicitation agreement and
restrictive covenants in effect between Contractor and the Company which survive
the termination of Contractor’s employment with the Company. Contractor further
acknowledges the Company is and shall remain the sole owner of all rights,
title, and ownership, intellectual property, and other interests in and to any
and all inventions, original works of authorship, developments, discoveries,
improvements, derivative works, algorithms, file layouts, formulas, computer
programs, source or object code, compositions, trade secrets, designs,
processes, techniques, know-how and data, innovations and ideas, whether or not
patentable, including, but not limited to, information regarding products,
procedures, methods, equipment, compositions, technology, formulas, research and
development programs, sales methods, cost of production and overhead, customer
lists, customer usages and requirements, and other confidential technical or
business information, which Contractor has solely or jointly conceived or
developed or reduced to practice within the scope of his employment with the
Company. Contractor acknowledges that all original works of authorship which
have been made by him (solely or jointly with others) within the scope of
employment and which are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act of 1976, as amended.

17.The interpretation, construction and performance of this Release shall be
governed by the laws of the State of New York, without giving effect to the
choice of law provisions of such jurisdiction. New York courts shall be the
forum for resolving any dispute relating to or arising under this Agreement.
Contractor irrevocably submits to the exclusive jurisdiction of the federal and
state courts for the State of New York for purposes of any action, suit, or
other proceeding arising out of or relating to this Release.



-6-

 

 



EMPLOYEE:

 

/s/ Anthony Plesner   Date: August 30, 2012 Anthony Plesner      

 

IntraLinks Holdings, Inc.

 

By: /s/ RONALD W. HOVSEPIAN   Date: August 30, 2012   Ronald W. Hovsepian      
  President and Chief Executive Officer      

 



-7-

 

